HALL, Circuit Judge,
dissenting:
I find it difficult to imagine an action more arbitrary and capricious than the Trustees’ denial of Richards’ application for disability benefits. The Trustees’ unfortunate determination is unsupported by the available medical evidence, conflicts with the Fund’s established rules and procedure, and is contrary to the sound reasoning articulated by the Sixth Circuit in Odom v. United Mine Workers of America, Health and Retirement Funds. I cannot agree, therefore, with the majority’s conclusion that the Trustees’ decision is supported by substantial evidence.
I.
I would note initially that although the Trustees did suggest at an early point in the administrative process that Richards was disabled by reason of his coronary artery disease, they have not seriously asserted that position in the appeal. The Fund has essentially conceded that Richards is presently disabled as a result of a heart attack (“acute arterior-lateral wall myocardial infarction”). The Trustees have argued that the heart attack cannot be considered a “mine accident” because it neither occurred in the mine nor was it precipitated by any act of Richards’ work. As the district court soundly recognized, however, the Trustees’ position cannot withstand scrutiny.
Richards has consistently maintained that his chest pains began during his shift on January 30, 1981, while he was lifting railroad timbers weighing in excess of 100 pounds. Dr. Katsaros, the treating physician, expressly opined that Richards’ “very strenuous work was the precipitating factor in the Acute Myocardial Infarction.” Katsaros’ opinion was supported by that of Dr. Shaver, the attending physician at a June 15, 1981, cardiac catheterization procedure.
Admittedly, Dr. White, the non-examining physician who reviewed Richards’ record, concluded that his work did not contribute to the disabling heart attack. Dr. White’s report, however, displays a serious internal inconsistency that minimizes its value. The report acknowledged that effort or work of “unusual severity” can cause a heart attack in a person with Richards’ coronary impairment, but found that point irrelevant because Richards was supposedly performing his “usual duties.” In fact, it is undisputed that on January 30, Richards’ “usual duties” consisted of repeatedly lifting extremely heavy blocks of wood. Dr. White’s complete failure to address whether that activity was work of “unusual severity” substantially undermines the persuasive force of his conclusion.
In my view, the available medical evidence is amenable to only one reasonable interpretation — Richards experienced a disabling heart attack induced by the strains of his work on January 30, 1981.1 As the majority acknowledges, the Trustee’s own regulations envision that a heart attack can be a “mine accident” giving rise to an *126entitlement to benefits.2 Unfortunately, the majority allows the Trustees to evade this established interpretation by focusing improperly upon the progressive nature of Richards’ coronary artery disease.
The Fund’s regulations unquestionably do not accept as mine accidents disability resulting from progressive diseases such as tuberculosis, arthritis or rheumatism. Furthermore, Richards does have a progressive coronary disease that would, at some future date, likely have been disabling. Nevertheless, as the medical evidence demonstrates, the present disability was the direct consequence of a superseding event — the January 30 heart attack. Whether the progressive ailment would someday have produced a disabling condition is, of course, irrelevant. The analytical focus must remain upon what actually transpired and not upon potential occurrences.
At most, the Trustees could plausibly argue that Richards’ coronary ailment rendered him particularly susceptible to the effects of strain when lifting heavy weights. Assuming that fact to be true, however, the denial of disability benefits would still be unjustified. The susceptibility would be in the nature of a preexisting condition which the Sixth Circuit in Odom, supra, recognized could blend with the effect of a mine accident to produce total disability.3
The majority purports to distinguish Odom in this appeal in a fashion that is utterly unpersuasive. In both cases, a miner with a hitherto unknown health problem experienced a work-related event that, absent the preexisting condition, would not have been disabling. The majority concludes, however, that Richards’ coronary disease, unlike Odom’s kidney ailment, caused the mine accident. In fact, Richards’ accident was caused by the strain of lifting heavy weights. The majority thus confuses cause with result4 and attempts to distinguish that which is indistinguishable. In my view, the persuasive reasoning of Odom is squarely on point in this case.
III.
The majority’s disposition of this case is doubly unfortunate. Not only will Richards be denied the benefits to which he is entitled, but the Fund will be provided a new rationale for denying otherwise meritorious claims. I fully expect a new series of cases in which the Fund will seek to deny disability applications based upon a miner’s special susceptibility to injury. I am dismayed by this result and, therefore, respectfully dissent.

. The Trustees have contended that the heart attack did not occur until January 31, when Richards sought medical attention. As I have indicated, that assertion is contrary to the medical evidence and was impliedly rejected by both the Ohio Bureau of Workers’ Compensation and the Social Security Administration. Richards’ workers’ compensation award and his social security disability benefits are both predicated upon a disability onset date of January 30.
Significantly, this Court in Horn v. Mullins, 650 F.2d 35 (4th Cir.1981), found that the Social Security Administration’s disability determination could be a critical factor in assessing the work-related nature of an injury in a UMWA pension fund case. Moreover, the Fund’s own rules, in at least one context, treat a workers’ compensation award as conclusive evidence of work-related injury.


. Question & Answer 252(k), as promulgated by the Trustees, lists as an example of a mine accident: “A miner suffers a heart attack while pushing a heavy object in the normal course of his job." Obviously, Richards' case falls squarely within that example.


. The Court in Odom held that:
If the mine accident aggravated a preexisting condition to the extent that the person became totally disabled, or if the mine accident occurred after a non-mine related injury and the two injuries combined resulted in total disability, then the mine worker shall be deemed to be totally disabled as a result of a mine accident. This rule applies even if evidence establishes that the mine-related condition is only a small percentage of the disability-
687 F.2d at 847.


.The majority acknowledges that under the Fund’s rules a heart attack can be a mine accident in certain circumstances. Apparently, the majority believes that a heart attack qualifies only if the miner is otherwise healthy at the time of the attack. Since it would seem self-evident that healthy people do not have heart attacks, the majority opinion effectively relieves the Fund of liability for a previously recognized source of disability.